UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER MITCHELL, a/k/a June, a/k/a Junie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:11-cr-00156-JRS-2)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Mitchell, Appellant Pro Se.       Peter Sinclair Duffey,
Assistant United States Attorney, Erik Sean Siebert, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Walter Mitchell appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.         We have reviewed the record and find no reversible

error.     See United States v. Mann, 709 F.3d 301, 304 (4th Cir.

2013) (reviewing district court’s decision under § 3582(c)(2)

for   abuse    of     discretion).        Accordingly,       we    affirm   for    the

reasons    stated      by     the   district   court.          United     States    v.

Mitchell, No. 3:11-cr-00156-JRS-2 (E.D. Va. July 15, 2015).                        We

dispense      with     oral    argument    because     the        facts   and   legal

contentions     are     adequately    presented   in     the      materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2